DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 11 appears to misspell the word “one” as “on” in line 1.  Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not 
Claim 20 recites the limitation “the pressure generated by the pumping is in excess of 10,000 PSI”.  The limitation “in excess of 10,000 PSI” an unbounded range and is considered to recite a range of 10,000 PSI up to an infinite amount of PSI.  As the specification does not include an enabling disclosure of an infinitely high pumping pressure, the claim does not comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the outer face to facilitate the sealingly isolated fluids of the wellbore”.  It is unclear how an outer face can facilitate “the sealingly isolated fluids”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cornelssen et al. (US Patent Application Publication No. 2004/0154790).
In reference to claim 1, Cornelssen discloses a wellhead assembly comprising:
a base 82; 
a wellhead 84 installed at the base 82 with a horizontal interface there between (Fig. 4), the wellhead 82 and base 84 defining a vertical wellbore at an interior thereof (Fig. 4); 
a primary seal 89 at the interface to sealingly isolate fluids of the wellbore (Fig. 4); and 
an external test port 95 in fluid communication with the primary seal 89 through an intentional leak path (Fig. 4, the vertical path extending from the horizontal interface to the horizontal test port 95) thereto for pressure testing of the primary seal 89 from a location exterior of the wellhead 84 (par. 0047).
In reference to claim 2, Cornelssen discloses that the primary seal 89 includes an outer face and an interior face, the outer face to facilitate the sealingly isolated fluids of the wellbore (Fig. 4, both the exterior and interior serve to isolate the wellbore).
In reference to claim 3, Cornelssen discloses a secondary seal 94 (Fig. 4, any of the three seals 94 shown) located adjacent the primary seal 89 and opposite the leak path to back up the interior face of the primary seal 89 for the pressure testing (fig. 4, par. 0047).
In reference to claim 4, Cornelssen discloses that the secondary seal 89 is located at the horizontal interface (Fig. 4, each of the seals 94 are located around the horizontal interface and are thus considered to be “at the horizontal interface”).
In reference to claim 5, Cornelssen discloses that the wellbore is configured to accommodate a tubular 90 at a vertical interface therewith, the vertical interface perpendicularly in fluid communication with the horizontal interface (Fig. 4), 

In reference to claim 6, Cornelssen discloses that the external test port 95 is configured for coupling to a handheld portable pump for the pressure testing (par. 0047, a threaded connection is provided for a sealing screw 96, a handheld portable pump would be connectable at this connection, usage of a handheld pump rather than any other kind amounts to an intended usage of the apparatus shown in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelssen et al. (US Patent Application Publication No. 2004/0154790) in view of Johansen et al. (US Patent No. 9,644,443).
In reference to claim 7, Cornelssen discloses a wellhead system comprising:
a wellhead 84 with an external test port 95, the wellhead 84 installed at an interface with a base 82 having a primary seal 89 thereat to sealingly isolate fluids of a wellbore defined by the wellhead 84 and base 82 (Fig. 4, par. 0047).  
Cornelssen discloses pressure testing the primary seal 89 by way of an intentional leak path (Fig. 4, the vertical path extending from the horizontal interface to the horizontal test port 95) through the wellhead 84 to the seal 89 but fails to disclose a portable pump for coupling to the external test port.

In reference to claim 8, Cornelssen discloses a secondary seal 94 adjacent the primary seal 89 opposite the leak path to facilitate the pressure test (Fig. 4).
In reference to claim 9, Cornelssen discloses that the external test port 95 is manually accessible (Fig. 4).
In reference to claim 10, Johansen discloses that the portable pump 520 is a handheld portable pump (col. 10, line 63).
In reference to claim 11, Cornelssen fails to disclose if the system is one of an onshore installation and an offshore installation.  However, as these are the only two possibilities, the system disclosed by Cornelssen would inherently have to be one of them.
In reference to claim 12, Cornelssen discloses that the interface is a horizontal interface (Fig. 4), the system further comprising a tubular 90 installed in the wellbore at a vertical interface in perpendicular fluid communication with the horizontal interface (Fig. 4).
In reference to claim 13, Cornelssen discloses that the primary seal 89 includes an outer face and an interior face (Fig. 4), the outer face to facilitate the sealed isolation of wellbore fluids (Fig. 4, both the exterior and interior serve to isolate the wellbore).
In reference to claim 14, Cornelssen discloses a secondary seal 94 located adjacent the primary seal 89 and opposite the leak path to back up the interior face of the primary seal 89 for the pressure test (Fig. 4, par. 0047); and 
a pair of secondary seals 94 comprising: 
an upper secondary seal 94 at the vertical interface above the horizontal interface; and


In reference to claim 15, Cornelssen discloses a method of pressure testing a primary seal 89 at an interface of a wellhead 84 and a base 82 defining a wellbore, the method comprising: 
pumping a pressurized fluid from the port 95 to the primary seal 89 through an intentional leak path (Fig. 4, the vertical path extending from the horizontal interface to the horizontal test port 95) in the wellhead 84 (par. 0047, Fig. 4); and 
monitoring pressure generated by the pumping of the fluid (par. 0047, as known in the art, conducting a pressure test would require monitoring the pressure).
Cornelssen fails to disclose coupling a portable pump to an external port at the wellhead.
Johansen discloses coupling a portable pump 520 to an external port 500 at a wellhead (col. 10, lines 56-63).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use a portable pump to test the seals as a portable pump would provide a more convenient means to test the seals than a non-portable pump.
In reference to claim 16, Cornelssen discloses that the primary seal 89 includes an outer face and an interior face (Fig. 4), the outer face to facilitate the sealed isolation of wellbore fluids (Fig. 4, both the exterior and interior serve to isolate the wellbore).
In reference to claim 17, Cornelssen discloses employing a secondary seal 94 adjacent the primary seal 89 to backup the interior face during the pumping (Fig. 4).
In reference to claim 18, Cornelssen discloses that the secondary seal 94 is positioned at a location selected from a group consisting of the interface between the wellhead and the base (Fig. 4, each of the seals 94 are located around the horizontal interface and are thus considered to be “at the horizontal interface”), and a vertical interface in the wellbore at a tubular 94 installed therein (Fig. 4).

In reference to claim 20, Johansen fails to disclose the pressure generated by the pump 520.  However, Johansen also discloses that the seals are engineered to contain up the 15,000 PSI (col. 8, line 22).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a pump that pumps fluid in excess of 10,000 PSI so that the seals can be properly tested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Boyd et al. (US Patent Application Publication No. 2019/0360292), Gray et al. (US Patent Application Publication No. 2019/0277137) and Guidry (US Patent Application Publication No. 2019/0277137) all disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



3/04/22